       CASE 0:16-cv-03348-NEB-LIB Document 311 Filed 01/25/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Riley Johannessohn, Daniel C. Badilla,
 James Kelley, Kevin R. Wonders,
 William       Bates, James    Pinion,
 individually and on behalf of others
 similarly situated,
                                                      Civ. No. 16-cv-3348 (NEB/LIB)
                       Plaintiffs,

 v.

 Polaris Industries Inc.,

                       Defendant.



   DEFENDANT’S MOTION FOR FURTHER CONSIDERATION OF SEALING

         Pursuant to Local Rule 5.6(d)(3), Defendant Polaris Industries Inc. hereby

respectfully moves the Court for further consideration of the Parties’ Joint Motion for

Continued Sealing (ECF No. 307). As set out in the Memorandum of Law in Support of

Defendant’s Motion for Further Consideration of Sealing filed concurrently with this

Motion, Defendant seeks an Order granting the Joint Motion as to ECF No. 181 and

ordering the continued sealing of ECF No. 181.




US.121725628.01
       CASE 0:16-cv-03348-NEB-LIB Document 311 Filed 01/25/19 Page 2 of 2



 Date: January 25, 2019            /s/ Wendy J. Wildung
                                   Wendy J. Wildung (MN #117055)
                                   Peter C. Magnuson (MN # 392342)
                                   FAEGRE BAKER DANIELS LLP
                                   2200 Wells Fargo Center
                                   90 South Seventh Street
                                   Minneapolis, MN 55402-3901
                                   Telephone: (612) 766-7000
                                   Fax: (612) 766-1600
                                   wendy.wildung@faegrebd.com
                                   peter.magnuson@faegrebd.com

                                   KIRKLAND & ELLIS LLP
                                   Richard C. Godfrey, P.C. (admitted pro hac vice)
                                   Paul D. Collier (admitted pro hac vice)
                                   R. Allan Pixton (admitted pro hac vice)
                                   300 N LaSalle St
                                   Chicago, IL 60654
                                   Telephone: (312) 861-2000
                                   rgodfrey@kirkland.com
                                   paul.collier@kirkland.com
                                   allan.pixton@kirkland.com

                                   Counsel for Defendant Polaris Industries Inc.




                                        2
US.121725628.01
